DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. Applicant’s first argument is as follows:
“However, Moreno-Montiel does not teach each neural network operating within a corresponding bank on a single processing in memory device and each neural network determining, at a logic stripe included in the corresponding bank, a characteristic of a particular portion of data and determining, at the logic stripe included in the corresponding bank, a training confidence factor of the characteristic of the particular portion of data.”

As will be discussed in further detail below, “logic stripe” is not a well-known term of art and Applicant’s disclosure does not explicitly define how “stripe” is to be interpreted.
Furthermore, it is not understood what a “single processing in memory device” is required to include (or exclude) since no explicit definition has been provided by Applicant’s disclosure, as further discussed below.
Applicant’s second argument is as follows:
“…the Watanabe reference does not cure the deficiencies of Moreno-Montiel…Watanabe does not teach each neural network operating within a corresponding bank on a single processing in memory device and each neural network determining, at a logic stripe included in the corresponding bank, a characteristic of a particular portion of data and determining, at the logic stripe included in the corresponding bank, a training confidence factor of the characteristic of the particular portion of data.”
As discussed above and in further detail below, the newly presented claim limitations are rejected under §112 and thus, the scope of the newly presented claim language is unclear.
Applicant’s third argument is as follows:
“Applicant submits that the Moon reference does not teach each neural network operating within a corresponding bank on a single processing in memory device and each neural network determining, at a logic stripe included in the corresponding bank, a characteristic of a particular portion of data and determining, at the logic stripe included in the corresponding bank, a training confidence factor of the characteristic of the particular portion of data as recited in independent claims 1, 10, 20 and 26.”

As discussed above and in further detail below, the newly presented claim limitations are rejected under §112 and thus, the scope of the newly presented claim language is unclear.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-10, 12-20, 22, 26 and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 10, 20 and 26, it is not understood what is meant by “logic stripe.”  More specifically, it is not understood how “stripe” is to be interpreted in this context.
Although the Specification does not explicitly define the term, [0062] teaches that “a logic stripe can include a plurality of compute components…that are like compute components 331 shown in Figure 3.”
Therefore, for the purposes of examination, examiner will interpret all instances of “at a logic stripe included in the corresponding bank” as “via a plurality of compute components included in the corresponding bank.”
For claims 1, 10, 20 and 26, it is not understood what is meant by “single processing in memory device.”  [0004] of Applicant’s Specification teaches “in a processing in memory (PIM) device…a processing and/or logic resource may be implemented internally and/or near to a memory (e.g., directly on a same chip as the memory array)”  In other words, it is not understood how the term “single processing in memory device” of claims 1, 10, 20 and 26 is to be interpreted since the processing can be performed outside of memory (teaching away from the broadest reasonable interpretation of “processing in memory”) and since it is unclear what constitutes “near to a memory.”  In other words, no proximity threshold has been defined to explicitly distinguish between “near” and “not near.”  For the purposes of examination, Examiner will interpret “near” as being located on the same chip (in accordance with [0004]). 
Furthermore, since a plurality of logic stripes (i.e., compute components) within corresponding memory banks are located within Applicant’s PIM device, the “single processing in memory (PIM) device” is comprised of a plurality of processing in memory devices.  Thus, it is unclear what is meant by “single” in this context.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Therefore, for the purposes of examination and in accordance with [0004], examiner will interpret all instances of:
“wherein each neural network operates within a corresponding bank of a plurality of banks on a single processing in memory (PIM) device” as 
“wherein each neural network operates within a corresponding bank of a plurality of banks of a processing in memory (PIM) device implemented on a chip”
Allowable Subject Matter
Claims 1, 10, 20 and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-5, 7-9, 12-19, 22 and 28-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Amir et al (US 2017/0200079) teaches a plurality of neural networks(104a-104n) on a single chip (105, Figure 1) but fails to teach determining, via a plurality of compute 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2849